                     1   ANTHONY J. DECRISTOFORO, SBN 166171
                         anthony.decristoforo@ogletree.com
                     2   PAUL M. SMITH, SBN 306644
                         paul.smith@ogletree.com
                     3   OGLETREE, DEAKINS, NASH, SMOAK &
                         STEWART, P.C.
                     4   500 Capitol Mall, Suite 2500
                         Sacramento, CA 95814
                     5   Telephone:     916.840.3150
                         Facsimile:     916.840.3159
                     6
                         SEAN P. NALTY, SBN 121253
                     7   sean.nalty@ogletreedeakins.com
                         OGLETREE, DEAKINS, NASH, SMOAK &
                     8   STEWART, P.C.
                         Steuart Tower, Suite 1300
                     9   One Market Plaza
                         San Francisco, CA 94105
                10       Telephone: 415-442-4810
                         Facsimile: 415-442-4870
                11
                         Attorneys for Defendants JPMORGAN CHASE
                12       BANK, N.A. (erroneously sued herein as JP
                         MORGAN CHASE BANK and JPMORGAN
                13       CHASE & CO) and SEDGWICK CLAIMS
                         MANAGEMENT SERVICES, INC.
                14

                15                                     UNITED STATES DISTRICT COURT
                16                                   EASTERN DISTRICT OF CALIFORNIA
                17

                18       DAVID MOORE,                                        Case No. 1:18-cv-00926-LJO-SAB

                19                      Plaintiff,                           STIPULATION AND ORDER TO STAY
                                                                             PROCEEDINGS PENDING BINDING
                20              v.                                           ARBITRATION

                21       JPMORGAN CHASE BANK; JPMORGAN
                         CHASE & CO; SEDGWICK CLAIMS
                22       MANAGEMENT SERVICES, INC.; and
                         DOES 1 to 10,
                23
                                        Defendant.
                24

                25              Plaintiff DAVID MOORE (“Plaintiff”) and Defendants JPMORGAN CHASE BANK, N.A.

                26       (erroneously sued herein as JP MORGAN CHASE BANK and JPMORGAN CHASE & CO)

                27       (“Chase”) and SEDGWICK CLAIMS MANAGEMENT SERVICES, INC. (“Sedgwick”) (Chase

                28       and Sedgwick are collectively referred to as “Defendants”; Plaintiff and Defendants are
18cv00926.o.stayin
g.action.Moore.LJO
.SAB.mw.docx

                                                                            1                   Case No. 1:18-cv-00926-LJO-SAB
                                     STIPULATION AND [PROPOSED] ORDER TO STAY PROCEEDINGS PENDING BINDING ARBITRATION
                     1   collectively referred to as the “Parties”), through their respective counsel of record, do hereby
                     2   stipulate that this action be STAYED with respect to all claims, causes of action, and parties,
                     3   pending completion of binding arbitration in accordance with the terms of the Binding Arbitration
                     4   Agreement (“Arbitration Agreement”) entered into between Plaintiff and Chase.
                     5           1.        The Parties agree to binding arbitration of all claims in the Complaint in a single
                     6   arbitration.
                     7           2.        Plaintiff shall submit a claim for arbitration to the American Arbitration Association
                     8   (“AAA”), or to such other mutually acceptable arbitrator agreed to by the parties, as provided in
                     9   the Arbitration Agreement.
                10               3.        All ordinary and reasonable administrative expenses of the arbitration, including
                11       fees for a single arbitrator, hearing room expenses, travel expenses of the arbitrator, the AAA
                12       representatives (if applicable), and any witnesses produced at the arbitrator’s specific request and
                13       not otherwise called by a Party, will be paid completely by Chase. The fees and expenses of any
                14       witness, expert, consultant, interpreter and others retained and consulted by a Party shall be paid by
                15       the Party requiring the presence of such persons, subject to applicable law.
                16               4.        All proceedings in this Court shall be and are hereby stayed pending binding
                17       arbitration.
                18               5.        This Court shall retain jurisdiction over this action pending completion of the
                19       arbitration, including for purposes of confirming any potential arbitration award and to enter
                20       judgment, if any, as necessary.
                21               IT IS SO STIPULATED.
                22

                23       DATED: October 2, 2018                           LYON LAW PC
                24

                25                                                        By: /s/ Geoffrey C. Lyon
                                                                              Geoffrey C. Lyon
                26
                                                                                Attorney for Plaintiff
                27                                                              DAVID MOORE

                28
18cv00926.o.stayin
g.action.Moore.LJO
.SAB.mw.docx

                                                                               2                   Case No. 1:18-cv-00926-LJO-SAB
                                        STIPULATION AND [PROPOSED] ORDER TO STAY PROCEEDINGS PENDING BINDING ARBITRATION
                     1
                         DATED: October 2, 2018                       OGLETREE, DEAKINS, NASH, SMOAK &
                     2                                                STEWART, P.C.

                     3
                                                                      By: /s/ Anthony J. DeCristoforo
                     4                                                    Anthony J. DeCristoforo
                                                                          Sean P. Nalty
                     5                                                    Paul M. Smith
                     6                                                      Attorneys for Defendants JPMORGAN CHASE
                                                                            BANK, N.A. (erroneously sued herein as JP
                     7                                                      MORGAN CHASE BANK and JPMORGAN
                                                                            CHASE & CO) and SEDGWICK CLAIMS
                     8                                                      MANAGEMENT SERVICES, INC.
                     9
                10                                                ATTESTATION
                11              Concurrence in the filing of this document has been obtained from each of the individuals
                12       whose electronic signature is attributed above.
                13       DATED: October 2, 2018                       OGLETREE, DEAKINS, NASH, SMOAK &
                                                                      STEWART, P.C.
                14

                15

                16                                                    By: /s/ Anthony J. DeCristoforo
                                                                          Anthony J. DeCristoforo
                17                                                        Sean P. Nalty
                                                                          Paul M. Smith
                18
                                                                            Attorneys for Defendants JPMORGAN CHASE
                19                                                          BANK, N.A. (erroneously sued herein as JP
                                                                            MORGAN CHASE BANK and JPMORGAN
                20                                                          CHASE & CO) and SEDGWICK CLAIMS
                                                                            MANAGEMENT SERVICES, INC.
                21

                22

                23

                24

                25

                26
                27

                28
18cv00926.o.stayin
g.action.Moore.LJO
.SAB.mw.docx

                                                                           3                   Case No. 1:18-cv-00926-LJO-SAB
                                    STIPULATION AND [PROPOSED] ORDER TO STAY PROCEEDINGS PENDING BINDING ARBITRATION
                     1                                                        ORDER
                     2            Pursuant to the stipulation of the parties, IT IS ORDERED THAT:
                     3            1.      The Stipulation of the parties to STAY this case pending binding arbitration is
                     4                    GRANTED;
                     5            2.      The matter is hereby STAYED pending binding arbitration;
                     6            3.      All pending dates and matters are VACATED; and
                     7            4.      The parties shall file a joint status report every ninety (90) days notifying the court
                     8                    of the status of the arbitration.
                     9
                         IT IS SO ORDERED.
                10

                11       Dated:        October 2, 2018
                                                                                UNITED STATES MAGISTRATE JUDGE
                12

                13

                14

                15

                16

                17

                18

                19

                20

                21

                22

                23

                24

                25

                26
                27

                28
18cv00926.o.stayin
g.action.Moore.LJO
.SAB.mw.docx

                                                                                4                  Case No. 1:18-cv-00926-LJO-SAB
                                       STIPULATION AND [PROPOSED] ORDER TO STAY PROCEEDINGS PENDING BINDING ARBITRATION
